UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________
                                            )
SHAKER AAMER (ISN 239),                     )
NABIL HADJARAB (ISN 238),                   )
AND AHMED BELBACHA (ISN 290),               )
                                            )
              Petitioners,                  )
                                            )
         v.                                 )       Civil Action Nos. 04-2215 (RMC)
                                            )                         05-1504 (RMC)
BARACK H. OBAMA, 1 et al.,                  )                         05-2349 (RMC)
                                            )
            Respondents.                    )
_________________________________           )


                                            ORDER



              For the reasons stated in the Opinion issued simultaneously with this Order, it is

hereby

              ORDERED that the motions for preliminary injunction filed by Petitioners

Shaker Aamer, Nabil Hadjarab, and Ahmed Belbacha 2 are DENIED.

              This is a final appealable order. See Fed. R. App. P. 4(a).



Date: July 16, 2013                                               /s/
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge



1
  Former President George W. Bush was named as the original Respondent in this case. Pursuant
to Federal Rule of Civil Procedure 25(d), his successor, President Barack H. Obama, is
substituted.
2
 The Petitioners’ identical motions for preliminary injunction are: Civil No. 04-2215 [Dkt. 212];
Civil No. 05-1504 [Dkt. 291]; and Civil No. 05-2349 [Dkt. 243].